Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 5/12/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the reply changed claim 1 from a competitive assay to an assay that is either a competitive assay or a sandwich assay and added claims to an apparatus that was not originally presented. 
Newly submitted claims 11-12 and 22-33 and amended/new claims 1-10 and 13-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
a.) Original claims 1-9 were directed to a competitive assay. Amended/new claims 1-10 and 13-21 are now directed to a competitive or sandwich assay. Competitive and sandwich assays are completely different assay formats, use different reagents, and detect analytes in different manners (direct signal detection in sandwich assays versus detecting inverse proportions of signal in competitive assays (less signal means more analyte present)). The search for either assay format does not encompass a search for the other assay format. Amended claim 1 now requires a search for both competitive and sandwich assay formats which constitutes a search burden on the examiner given the difference in search terms and classification areas required to search each assay format. Accordingly, if original claims 1-9 and amended/new claims 1-10 and 13-21 were originally filed they would have been subject to a restriction requirement. 
b.) New claims 11-12 and 22-33 are directed to an apparatus which can be used to perform a materially different method other than the methods of original claims 1-9 and amended/new claims 1-10 and 13-21, such as imaging a tissue sample that is stained by the labeled detection reagent. Accordingly, if new apparatus claims 11-12 and 22-33 were originally filed with original claims 1-9 and amended/new claims 1-10 and 13-21, the apparatus would have been subject to a restriction requirement. 
Since applicant has received an action on the merits for the originally presented invention (i.e. the competitive assay of original claims 1-9), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-33 are withdrawn from consideration as being directed to a non-elected invention and Applicants are required to represent claims directed to the originally prosecuted competitive assay of original claims 1-9.  See 37 CFR 1.142(b) and MPEP § 821.03. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



5/18/2022